Earl Warren: Number 147, Raymond L. Haynes, Petitioner, versus Washington. Mr. Speiser.
Lawrence Speiser: Mr. Chief Justice, may it please the Court. This case involves the issue as to whether the petitioner has been deprived of due process of law under the Fourteenth Amendment by the introduction, into his trial on a charge of robbery, of a confession which was obtained from him under circumstances, including being booked for investigation, being held incommunicado, being refused permission to call his wife or an attorney under a regular practice and procedure of the Spokane Police Department in violation of a state law in which a confession was signed by him some 16 hours after his arrest and in which he was not informed of his constitutional rights until he was brought before a magistrate some 18 and a half hours after arrest. There is a second issue in the case which has been raised in the filing of a supplemental brief as to whether the confessions obtained from him after an arrest without probable cause should be excluded on the basis of the decisions of Mapp versus Ohio, holding the exclusionary rule applicable to the states and Wong Sun versus United States, holding that verbal evidence which has been obtained after an arrest without probable cause fall within the scope of the exclusionary principle. The facts in the case are these. On December 19, 1957, a robbery occurred in the City of Spokane, two men were involved. The police were called. Within 10 minutes, one of the men was captured. Fifteen minutes later, a prowl car, some five blocks from the scene of the robbery which had received what was described as an incomplete description of the remaining robber, spotted the petitioner in this case. As the prowl car approached, he started up the yard of a house. The police shown a spotlight on him, he is called back to the car, they question him for a few moments. Apparently satisfied with his explanation and the discussion, he was permitted to leave. He walked back up the yard of the house to the door. He fumbled with a key at the storm door. In the meanwhile, the police sat in the prowl car, did not move, and watched him. He then walked back toward the police car and it's a little unclear from the record exactly what transpired first. However, the office -- the arresting officer testified that he walked back to the car, he's placed under arrest, and apparently, at the same time or near the same time he said, “You got me, let's go.” After being placed in the police car, the officer testified, this Officer Usher, that he admitted the robbery that he was crying, that he was taken to the scene of the robbery, that he identified it and then in response to a call from headquarters he was taken back to headquarters. At headquarters, he was booked for investigation. He was searched. He had not been frisked or handcuffed during the ride back to the police station. On him was found --
Potter Stewart: Did the evidence show whose house it was?
Lawrence Speiser: No, there's no evidence in the record on that--
Potter Stewart: That was his house or a relative's house or a stranger's house?
Lawrence Speiser: There is no evidence in the record on that question. It maybe inferred I believe though that it is not the petitioner's house because in the record, he gives his address and his address apparently is not the same as this house. There was no attention called to that point on the record. That -- he arrived back at the police station approximately 10 p.m., which was about a half hour after being arrested, he was interrogated in an interrogation room by Lieutenant Wakeley of the Spokane Police Department. During the interrogation, the petitioner testified that he asked several times for permission to call his wife and to call an attorney. Lieutenant Wakeley testified that he could not remember whether he did or not, he might have. Apparently, there was no warning of constitutional rights, the right to remain silent nor the right to contact counsel. Lieutenant Wakeley testified that being held on what was called small book or held for investigation meant that he was held incommunicado. He could not call out nor could he receive incoming calls nor visitors. The only discussion as to whether an attorney could get in to see him was that if an attorney had been contacted to by the family that would be another matter. It's not indicated that an attorney could get in. However, it was fairly clear from the testimony of both Lieutenant Wakeley and other police officers that the practices to hold him incommunicado without his having permission to call out nor anyone having permission to come in to see him or to contact him.
John M. Harlan II: [Inaudible] that he asked for a --
Lawrence Speiser: He -- he testified that he asked for permission to call his wife or an attorney during the evening he was being interrogated by Lieutenant Wakeley. Lieutenant Wakeley stated that he could not remember whether he did. He might have. Apparently, there was more emphasis in his request for permission to call out to call his wife because subsequently in talking about the interrogation the following morning, he indicated that he had mentally changed his mind about wanting permission to call an attorney directly, but wanted to get his wife -- going to call his wife so that she could contact an attorney. He raised the question that he didn't want to have two attorneys coming in at the same time that if he got one and his wife got one, he would have the problem of paying two attorneys. However, he indicated that was a mental thought process that he went through rather than anything that he stated, but there is no flat denial on the part of the -- any of the police that he made such request to call. Both Lieutenant Wakeley that evening and Officer Cockburn who interrogated the following morning stated in a somewhat similar terms that they could not remember whether he made such request that he might have in one case or that he could have stated by Officer Cockburn.
John M. Harlan II: [Inaudible]
Lawrence Speiser: Yes, it does and it didn't in this case. There was a lineup at 11 o'clock that evening which was approximately an hour after he got to the police station and he was booked at that point after the lineup that he was -- in which there was -- his name was placed in what was called the small book. The -- there's nothing to indicate that there was any interrogation after midnight of that evening. Apparently, he was sent over to the county jail, and the next morning, he was brought back to the police station at 9 o'clock.
Byron R. White: Well, how did he -- didn't he -- when was the first oral questioning?
Lawrence Speiser: Well --
Byron R. White: You said there was a testimony that you [Inaudible] --
Lawrence Speiser: Well --
Byron R. White: -- but how about Lieutenant Wakeley?
Lawrence Speiser: Lieutenant Wakeley testified that he confessed to him orally that he --
Byron R. White: Soon after the interrogation [Inaudible]?
Lawrence Speiser: Well, the interrogation occupied about an hour so it was sometime during that period of time. I don't know whether -- I don't believe it's indicated in the record how soon after the interrogation --
Byron R. White: Was there any evidence [Inaudible]?
Lawrence Speiser: No, there is not. There's nothing in the record that's going to indicate that he first stated that he wanted to call the wife before confessing. There's nothing to indicate that -- excuse me, Lieutenant Wakeley testified that after what he described as his conversation with him that he then requested permission to call his wife. Lieutenant -- but the petitioner in his testimony stated that he asked several times --
Byron R. White: But he doesn't say when it was (Voice Overlap) --
Lawrence Speiser: He does not --
Byron R. White: [Inaudible]
Lawrence Speiser: He does not state when it was in the record. On the following morning, two detectives interrogated the petitioner, Officers Cockburn and Peck. He was fingerprinted. Their interrogation occupied from one hour and a half to two hours. He again asked to call his wife. Officer Cockburn in his testimony stated, he doesn't remember whether he did, he could have. Also, he asked to talk to the prosecutor before his -- while his confession was being taken down by a stenographer and this request was refused by Officer Cockburn. There's no indi -- there's no indication in the confession which was taken down by a stenographer that he was advised of his constitutional rights was nothing in the record that any time indicated that this occurred. At the conclusion of the confession, he was asked, “Have we made you any threats or promises?” And he answered “No”. “Has any police officer made you any promises or threats?” He stated, “No, except that the Lieutenant promised me that as soon as I was booked that I could call my wife.” And Detective Cockburn replied, “You are being held for investigation. You haven't been booked yet. When you are, you will be able to phone your wife.” After this confession was taken down by a stenographer, he was taken to the assistant prosecutor's office, Mr. Gray. There is some ambiguity in the record as to when he signed the confession at Prosecutor Gray's office. The majority opinion of the Washington Supreme Court stated it was around noon. However, in the record, there is a notation which hasn't been brought to the Court's attention in any of the briefs which states 1:47 p.m. and initials R.L.H. which I assume refers to Raymond L. Haynes, the name of the petitioner. In any case, the confession was signed by the petitioner sometime either at noon or one -- at 1:47 p.m. In the meantime, his wife had called the police department and asked if her husband was in jail. She was told --
William J. Brennan, Jr.: How many hours had elapsed by noon time Mr. Speiser?
Lawrence Speiser: It was two and a half hours the night before so it'd be fourteen-and-a-half hours from the date of -- from the time of arrest until they signed a confession, and noon was the time for -- it was 1:47 would be another two hour -- one and three quarter hours.
Potter Stewart: How much sleep did he get to this?
Lawrence Speiser: There's nothing in the record to indicate how much sleep he had. There's nothing in the record to indicate that he was subjected to all night interrogation.
Potter Stewart: Or anything similar to that?
Lawrence Speiser: Or anything similar to that.
William J. Brennan, Jr.: Now, you said didn't you that at midnight, there's a blank after midnight?
Lawrence Speiser: There is a blank. He was taken from the police station to the county jail. There have been situations where there has been interrogation which is going on at the county jail by police officers. There's nothing in the record to indicate that that occurred in this -- in this case.
Arthur J. Goldberg: [Inaudible]
Lawrence Speiser: Yes, in the record on -- for Exhibit 6 on page 139, you will see subscribed and sworn to before me this 20th day of December, 1957, Carol D. Gray, Harry H. Cockburn, who is one of the detectives. Then on the left hand side it says 6 am-pm with no indication as to what that means and RLH, 12/20/57, 1:47 p.m. And I -- again, I can't tell whether that means that he in fact did sign it at that time and that this is his initials to indicate that but there is -- there is nothing else to indicate the specific time other than the statement in the majority opinion of the Washington State Supreme Court that it was around noon.
John M. Harlan II: [Inaudible]
Lawrence Speiser: Well, in the -- in Exhibit 6 which is the signed confession on page 138 of the record, it states, “Has any police officers made any promises or threats?” “No except that the Lieutenant promised me that as soon as I was booked, I could call my wife.” Question: “You're being held for investigation, you haven't been booked yet, when you are, you will be able to phone your wife,” the last sentence of the -- of this signed confession.
William J. Brennan, Jr.: You say it was introduced in the petitioner's complaint.
Lawrence Speiser: Yes, it did.
William J. Brennan, Jr.: [Inaudible]
Lawrence Speiser: Yes, it did and a motion to strike the confession was made which I'll come to as I get to that point.
Potter Stewart: This -- I want to be sure how much time was involved here. It was approximately a 14-hour period.
Lawrence Speiser: If we accept the 12 noon, if we accept the 1:47, it's --
Potter Stewart: Well, then it's a 15 and 47-minute-hour period.
Lawrence Speiser: Then I -- I would say it's close to 16 hours.
Potter Stewart: Alright, 16, but now, this is not a continuum questioning or interrogation or anything like it.
Lawrence Speiser: No. It is not. At least as far as the record shows, there is -- there apparently was no interrogation after 12 midnight until 9 o'clock the next morning. There's nothing in the record to indicate it.
Potter Stewart: There's an interrogation after they were first arrested --
Lawrence Speiser: Yes.
Potter Stewart: -- after he first arrested and then --
Lawrence Speiser: Then the following morning, there was interrogation of an hour and a half to two hours. That's right.
Potter Stewart: Are you actually -- it's a fair question, are you asking us to make the -- to make the so-called Mallory rule a constitutional rule, is that it?
Lawrence Speiser: I think there are some aspects of that in this case, Your Honor. I don't think you have to go that far though.
Potter Stewart: Actually, you like us to, but I wondered if we don't have to go this far or that far in this case.
Lawrence Speiser: I don't believe that you do have to go that far in this case. There are -- for example, the Mallory rule would be applicable in barring a confession even though there were probable cause in an arrest, but there was an unlawful detention by the fact that the person who was not brought before a magistrate without unnecessary delay. But in this case, I believe that, as I'll get to, that there was no probable cause so that you don't have that specific problem before the Court.
Potter Stewart: That's the subject of your supplemental brief.
Lawrence Speiser: That's correct.
Potter Stewart: But on your original brief, doesn't it boil down to the -- to that contention that the Mallory rule should be a constitutional rule, a due process rule?
Lawrence Speiser: Well, no, because under the Mallory rule, confessions are barred if they're obtained during a period of unlawful detention even though it's a completely voluntary confession.
Potter Stewart: Well, I wondered what additionally there was here?
Lawrence Speiser: Well, but in this case, we have under the traditional test it seems -- and which was argued in the -- in the brief in chief that looking at the totality of the circumstances, you have enough here to show an extraction of the confession by impermissible constitutional means which is an irrelevant consideration under the Mallory rule.
Potter Stewart: Well, I don't -- could you just say in a word or two what in addition there is here --
Lawrence Speiser: Yes.
Potter Stewart: -- in addition to -- at the top of the contrary.
Lawrence Speiser: First of all, he was held incommunicado. Under Mallory rule, it wouldn't matter whether he was held incommunicado. He could have been in the police station, could've called a thousand people, it wouldn't have mattered.
Potter Stewart: Yes.
Lawrence Speiser: So being held incommunicado, it was in violation of a state law.
Potter Stewart: Well, but the Mallory rule is in violation of a federal rule of criminal procedure.
Lawrence Speiser: But the state laws may vary but this happens to be a specific state law --
Potter Stewart: Requiring prompt arraignment?
Lawrence Speiser: No, it's slightly different than a prompt arraignment law. This was a state -- this is a state law which is in the record which states that it's a misdemeanor for a police officer to refuse permission on the part of any person being held in a jail to communicate with a friend, relative, or an attorney for the purpose of extracting a confession. Now, the State Supreme Court held that to bar this confession in a sense so that it should not have been presented to the jury to determine voluntariness, there should have been an additional factor found which was that the -- this holding incommunicado, violation of this law induced the confession. However, that's an additional requirement it seems to me that for the state -- if that is the state law, that is -- it doesn't cover the situation as to whether the police, in fact, were guilty of violating their own state law of misdemeanor. That's only a question of the introduction of evidence, not the question as to whether they in fact broke a state penal law. And in addition, the Mallory rule is -- it doesn't consider the question as to whether a person is informed of his constitutional rights. That's in the District of Columbia since the Mallory case. The police have stated that they generally, I don't know whether it's universal, do inform an individual prior to the time that the confession is obtained to -- from him but he doesn't have to answer the question. But this is not required by the Mallory rule. This is a circumstance that exists in this case and it's looked and I would say, fits in within this total concept of looking at all the facts. In some of the cases that the Court has considered in coerced confession situations, they've spelled out generally the factors of this kind as being the use of impermissible methods. And they haven't done it entirely or they haven't done on the basis of McNabb-Mallory which has been an exclusionary rule based on a supervisorial power of the Court. I agree, it approaches close to McNabb-Mallory but I think that the limits in the -- and the scope of it will be different under particular circumstances. The wife in this case testified that she called the police, attempted to find out information about her husband, but was told that it was all in the morning papers, to get the papers and read it. She testified that she came the following day on a Saturday and picked up the car, and testified that she was not permitted to see him until a week after his arrest. He testified that he was not allowed to call his wife until either five or seven days after the arrest. After signing the confession, he was brought before a magistrate at 4 o'clock of that afternoon which is some eighteen and a half hours after the arrest where he was first informed of his constitutional rights. After that, he was brought to the prosecutor's office on several occasions and was asked to sign new statements and he refused to do it in his testimony on the grounds that he had not been permitted to call his wife. It's I think pertinent to point out that he has a prior criminal record. This was brought out during the trial when he took the stand and the evidence was given that he had been convicted at prior times of robbery, breaking and entering which was a gross misdemeanor in the State, drunken driving, resisting arrest, and taking a car without permission, and breaking jail. He was given a sentence not exceeding 20 years after being found guilty by the jury.
Earl Warren: Did he ever sign those later confessions?
Lawrence Speiser: No, he -- no, he did not. He signed only this one confession.
Earl Warren: Were they ever introduced or the substance of it introduced in the Court against him?
Lawrence Speiser: No. There was the oral testimony of the police officers about his oral confessions and then this one confession, signed confession was introduced over objection of the -- of his defense attorney.
Byron R. White: Well, this is the one that recites 14 or 15-and-a-half hours [Inaudible]?
Lawrence Speiser: Yes or 16. That was 1:47. At the trial, his counsel moved to strike the confession on several grounds, but the pertinent one here was that on -- that on the grounds that Raymond Haynes' rights under the Constitution, would be violated by these introductions with regard to self-incrimination and enforces him to take the witness stand against himself and against his will. Now, the State Supreme Court over the contention of the State, interpreted this to mean as being an objection that its introduction would violate his rights under the Due Process Clause of the Fourteenth Amendment and the State Supreme Court then decided whether the introduction of this confession into his case did violate his rights under the Due Process Clause of the Fourteenth Amendment. The Court by five to four majority held that it did not. And it was this -- the question of introduction of this confession was the thrust of the petition for certiorari to this Court.
William J. Brennan, Jr.: Now, you've probably already answered it but would you mind telling me, is there any voir dire proceeding before the judge not on the presence of a jury [Inaudible] in the State of Washington that go directly with the jury?
Lawrence Speiser: I believe there was -- there was argument in the chambers of the judge on the admissibility of this confession and the --
William J. Brennan, Jr.: Well, just after the evidence bearing on its admissibility is heard by the jury?
Lawrence Speiser: No, I believe so -- I believe not it was before, it was beforehand. When it -- excuse me, no. The evidence I believe was heard before then there was a motion -- an argument in the judges' chambers on its admissibility.
William J. Brennan, Jr.: But the jury heard the evidence, is that it?
Lawrence Speiser: Yes, they did. Now, the argument that was made in the Brief-in-Chief was on the exclusion of this confession on the grounds that it violated the petitioner's rights under the Due Process Clause of the Fourteenth Amendment in denying him fundamental fairness. Now, this has been expressed in various ways by the Court to whether the confession is involuntary, whether it was obtained as a result of coercion or whether it's a combination of factors, including the extraction of it by impermissible means plus the compulsion that should prevent -- that was -- the Fifth Amendment was designed to prevent. It is clear that the trustworthiness, the truth of the confession is not the proper issue in determining its admissibility. It should be pointed out that this confession was obtained under a regular practice and procedure of the Spokane Police Department. This is not a case of the constable blundering. This is a case of an established police practice not only in Spokane, but throughout the country. The uniform crime reports, the last one in 1961 indicated, for example, that there are 136,000 arrests on suspicion or investigation, they used it somewhat synonymously, in which individuals are arrested sufficiently so that the statistics are reported to the Department of Justice and the FBI and are collected. And that those people have been arrested and are never brought before a magistrate but are released without a charge. Here in the District of Columbia last year, there was a good deal of attention on this question and there were approximately 6000 arrests for investigation in spite of the fact that we have in McNabb-Mallory rule which is applicable in the District of Columbia, but in the Spokane Police Department, this was an established practice. They even had a name for it. It was the small book that if a person wasn't charged with a crime, he was held for investigation. There was nothing to take him before a magistrate because a magistrate would -- function at that point would be to determine if there was probable cause for an arrest and of course there's no probable cause which could be determined if the person is merely brought before a magistrate having been arrested for investigation, having been booked for investigation.
Potter Stewart: Was that -- those practices which you described aren't quite illustrated by this case, are they? They knew that the service stations had been held up but as soon as they picked this man up, he said, “You've got me.” Then he came in and he orally -- then he orally confessed to Lieutenant Wakeley that evening.
Lawrence Speiser: Well, I --
Potter Stewart: We all know the -- we've all read about the practices which you're describing of the people picked up on open charges so-called are on suspicion and then released without charges. This is that case and this is --
Lawrence Speiser: Well, this is -- this is part of that case, Mr. Justice Stewart, because here is a situation where they picked someone up and I disagree that they had probable cause to pick him up.
Potter Stewart: They did know a service station has been robbed.
Lawrence Speiser: They knew a service station has been robbed.
Potter Stewart: That night before (Voice Overlap) --
Lawrence Speiser: And they knew that a felony had occurred and this is true and I would say in almost all of the cases where people are arrested on suspicion but no crime has been committed and they pick people up in order to extract from them confessions which is going to be the basis for a conviction.
Arthur J. Goldberg: What page are you on now? Is that on [Inaudible]?
Lawrence Speiser: Well, I --
Arthur J. Goldberg: [Inaudible]
Lawrence Speiser: That does make a difference if that is the proper construction of the evidence. However, there have been cases that have been decided which hold that mere submissiveness is not a surrender or does not waive the rights to object to an arrest without probable cause. In the District of Columbia, there was a Court of Appeals decision in which the Court's, Kelley versus United States, 298 F.2d 310, the Court of Appeals said, “It is sufficient if the person arrested understands that he is in the power of the one arresting and submits in consequence.” And in the Ray case in this Court, the Court stated, “It is the right of one placed under arrest to submit to custody. Probable cause cannot be found from submissiveness.” Now, here, I agree that there is a problem here as to what actually happened at the time of arrest. I believe a reasonable construction though is this. Here, is a situation of a man who had been stopped on a street corner. As far as the police were concerned at that point they had no probable cause to hold that man for the crime -- for whose solution that they were working. He didn't quite fit the subscription -- the description. That the description was vague and uncertain and they let him go. But they were suspicious, not probable cause but suspicious. So they sat there and watched. They waited. They watched and go up to the house and then he fumbled with the key and he came back down. Now I believe a reasonable construction is he never really was free to go at that point, that they sat there and watched, and he was like -- he was on the end of a rubber band. They watched him go up to the door and they pulled him back in. He could not have walked by the police car, I believe that -- and Officer Usher testified that he got out of the car and arrested him. Now, I agree there is some ambiguity here as to whether he got out of the car, when the man was walking back, and therefore went to meet him. But I believe that the man was not free to walk down from the house and then walk away that the police are waiting for him and that his statement, “You got me, let's go”, is merely an acknowledgment, “You've got me. I am under -- I'm under arrest.” And his testimony says he saw they were waiting out there and decided -- he gave up the ghost and he -- he walked back down.
Arthur J. Goldberg: [Inaudible]
Lawrence Speiser: This is our position but I am not relying on that alone.
Arthur J. Goldberg: [Inaudible]
Lawrence Speiser: But -- yes. Yes.
Arthur J. Goldberg: [Inaudible]
Lawrence Speiser: I think on that point, I probably have to rely on the fatality concept and say this would be one major factor. There have been statements by the Court which -- in which it has said that anyone of these factors would be sufficient but this has been a dictum, there hasn't yet in a case it was written.
Potter Stewart: Well, on your first point, you have to rely on this Court's overruling at least two authoritative precedents.
Lawrence Speiser: [Inaudible] to Chenny, I quite agree.
Arthur J. Goldberg: [Inaudible]
Lawrence Speiser: Well, I regard that to be a critical element -- I -- but I would also go to the extent of saying that I believe that a confession obtained from someone who is held incommunicado which I believe would be a shorthand way of describing what you've asked me, should be excluded under the Fourteenth Amendment's Due Process Clause on that factor alone.
Byron R. White: And then -- and why is this point at [Inaudible] on whether there was a probable cause [Inaudible]?
Lawrence Speiser: Oh, the reason that point is here is that on January 17, I believe it was, this Court decided Wong Sun versus United States holding that confessions that are obtained after an arrest without probable cause are excludable under the exclusionary principle as applied to the Federal Government which is --
Byron R. White: Wong Sun didn't say this may [Inaudible]
Lawrence Speiser: No, but there -- you have -- this issue has come up in other ways. It's principally come up since Mapp versus Ohio where the issue has come up as to what has happened to defendants who have been tried and have not made a motion to strike, evidence obtained as a result of an unreasonable search and seizure. And the last expression that I've seen on this was a --
Byron R. White: [Inaudible] that this is -- it might be helpful [Inaudible] and here you are talking about inadequate state grounds or the States not having [Inaudible] specific matter (Voice Overlap).
Lawrence Speiser: What -- Mr. Justice White, if --
Byron R. White: Is that a direct appeal?
Lawrence Speiser: This is a direct appeal, but in the orderly administration of justice, if what you're suggesting is that he should now -- that you should then uphold the conviction, send it back down then to file a petition for writ of habeas corpus to raise that ground fair, it seems to me is a needless waste of time in the case where the record clearly indicates all --
Byron R. White: [Inaudible] states the rule here admittedly that anything raised below cannot be raised [Inaudible]
Lawrence Speiser: Well --
Byron R. White: [Inaudible] having considered this, this point of the probable cause to arrest.
Lawrence Speiser: They might have -- they might have considered it, but I think that it's unrealistic to say that the law has not changed since the Supreme Court of Washington has looked at the case. In a Fourth Circuit decision last month, Hall versus Warden before, there was a -- this question came up. Shouldn't he -- shouldn't the individual have made a motion to exclude illegally obtained -- evidence obtained by unreasonable search and seizure in a trial -- a state court trial in Maryland, the case was taken on up to this Court then he filed habeas corpus. Chief Judge Sobeloff said, “Well, not only it would have been useless for the defense attorney to have made such a motion on such a ground considering the fact that Wolff versus [Inaudible] --
Byron R. White: That's a federal court system, that's in the federal court system and if this case was in a federal court, it might be something else again but here, it comes a -- this comes from [Inaudible]
Lawrence Speiser: Well, there have been cases where this Court has taken up issues that were -- that were existing in the record even though motions had not been made specifically on those issues in the court below. There was a motion which was interpreted by the Court, by the Washington State Supreme Court that he contended the admission of his confession into his trial, denied him due process under the Fourteenth Amendment. Now, there are some members of the Court who feel that there isn't any incorporation of Fourth, Fifth, Sixth Amendments into the Fourteenth Amendment that these are facets of due process. And that the major contention is that due process under the Fourteenth Amendment is the criteria to be determined. Now, it's certainly preferable, I quite agree that when there is -- when you're coming up to the Supreme Court that you should specify with -- as much particularity as possible in what way something violates the Due Process Clause in the Fourteenth Amendment. But the federal constitutional ground was raised and there have been cases before this Court in which the federal constitutional grounds were not raised and yet this Court has considered them in their decisions. There were some questions for example in Mapp versus Ohio whether the federal issue was properly raised. In Eaton versus Price, there was some question that was upheld by an equally divided court. Terminiello versus Chicago, there was some question about that as to whether a question was properly raised, but here there hasn't been a change in the law made by Wong Sun and I think that that is a sufficient reason for this Court to consider it on the record.
Earl Warren: We'll recess now.